  Case 19-09015       Doc 83    Filed 05/18/20 Entered 05/18/20 14:39:07          Desc Main
                                  Document     Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF IOWA

IN RE:                                              Chapter 11 Bankruptcy

VEROBLUE FARMS USA, INC., et al.,                   Case No. 18-01297

               DEBTORS.


VEROBLUE FARMS USA, INC., VBF
OPERATIOS, INC., VBF TRANSPORT,
INC., VBF IP, INC., AND IOWA’S FIRST,               Adversary Case No. 19-09015
INC.,

               PLAINTIFFS,

vs.

CASSELS BROCK & BLACKWELL LLP,

               DEFENDANT.

 ORDER GRANTING DEBTORS’ MOTION FOR LEAVE TO FILE AN OVERSIZED
        REPLY IN SUPPORT OF THEIR MOTION FOR CONTEMPT

       This matter comes before the Court on the Debtors’ Motion for Leave to File an Oversized

Reply in Support of Their Motion for Contempt. Upon review of the Motion, the Court finds that

good cause has been shown to grant the requested Motion.

       IT IS ORDERED that Debtors’ Motion for Leave to File an Oversized Reply in Support

of Their Motion for Contempt is hereby GRANTED. Per Local Rule 7(h), Debtors are granted

leave to file a twelve (12) page Reply in Support of Their Motion for Contempt.

       Dated and Entered:

       May 18, 2020


                                               THAD J. COLLINS
                                               CHIEF BANKRUPTCY JUDGE



 Order prepared and submitted by:
 Caroline Pritikin
 Counsel to VeroBlue Farms USA, Inc.
